United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Q., Appellant
and
U.S. POSTAL SERVICE, LOADING &
DISTRIBUTION CENTER, Kearney, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1623
Issued: February 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2014 appellant, through counsel, filed a timely appeal of a June 5, 2014
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to a greater than four
percent right lower extremity impairment for which he received a schedule award.
FACTUAL HISTORY
On December 7, 2011 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim alleging that on December 6, 2011 he injured his lower back and neck when the dock plate
1

5 U.S.C. § 8101 et seq.

slammed into the edge of the trailer that he had begun to unload. OWCP accepted the claim for
lumbosacral joint sprain, temporary lumbar disc disease aggravation at L3-4 and temporary
lumbar spondylosis aggravation without myelopathy.
On October 2, 2013 appellant filed a claim for a schedule award.
In a November 26, 2013 report, Dr. Emmanuel E. Jacob, an examining Board-certified
physiatrist, conducted a physical examination for purposes of an impairment rating. He
reviewed the medical and employment injury history and diagnosed L3-4 lumbar displacement,
L3-4 lumbar interbody fusion and L4 right root lumbar radiculopathy. Using Table 16-11, page
533 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), Dr. Jacob considered appellant’s sensory and motor
deficits for L4 nerve root and determined a severity of 1 or mild and placed into class 1. He then
used Table 16-12, pages 534-35 to find a one percent sensory deficit and a five percent motor
deficit. Using the net adjustment formula, Dr. Jacob assigned a grade modifier 1 for functional
history, he found the physical examination grade modifier was not relevant, and assigned a grade
modifier of 1 for clinical studies, which resulted in a final net adustment of zero. As the next
adjustment was zero, he found no change in impairment ratings. Dr. Jacob then combined the
impairment sensory and motor impairment ratings for the L4, nerve root to find a total six
percent right lower extremity impairment.
On March 5, 2014 an OWCP medical adviser reviewed the accepted conditions in
Dr. Jacob’s November 26, 2013 impairment rating report. On page two of the report, the
medical adviser opined that appellant had a four percent right lower extremity impairment while
on page six he concluded the permanent impairment to be six percent.
On June 5, 2014 OWCP requested clarification from the medical adviser as to whether
appellant had four percent right lower extremity impairment or six percent right lower extremity
impairment. No response was received.
By decision dated June 5, 2014, OWCP granted appellant a schedule award for a four
percent permanent impairment of the right lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

2

appropriate standard for evaluating schedule losses.4 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.5 The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 Effective May 1, 2009, OWCP adopted
the sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.11 The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition, which is then adjusted by grade modifiers based

4

Id. See C.M., Docket No. 09-1268 (issued January 22, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claim,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
7

A.M.A., Guides 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. See C.M., Docket No. 09-1268 (issued January 22, 2010); Billy B. Scoles, supra note 4.

11

Supra note 5.

12

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.

3

on GMFH, GMPE and GMCS. The net adjustment formula is (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX).13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
The sixth edition of the A.M.A., Guides provide that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.15 Appellant’s accepted diagnosed conditions were lumbosacral joint sprain, temporary
lumbar disc disease aggravation at L3-4 and temporary lumbar spondylosis aggravation without
myelopathy. The Board finds that this case is not in posture for decision.
The evidence relevant to the impairment rating for appellant’s right lower extremity
included reports from Dr. Jacob and an OWCP medical adviser. Dr. Jacob concluded that
appellant had a six percent right lower extremity impairment using Table 16-11, page 533 and
Table 16-12, pages 534-35 to determine his sensory and motor deficits. The medical adviser
reviewed Dr. Jacob’s report and provided right lower extremity impairment ratings of four
percent and six percent. OWCP requested clarification from the medical adviser, which it had
not received when issuing the June 5, 2014 schedule award decision.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter.16 While appellant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.17 Accordingly, once
OWCP undertakes to develop the medical evidence further, it has the responsibility to do so in
the proper manner.18 As it undertook development of the medical evidence by requesting
clarification from the medical adviser regarding the extent and degree of right lower extremity
impairment, it had an obligation to secure the report adequately addressing the relevant issue
prior to issue a decision.19

13

Supra note 7.

14

See supra note 5 at Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18,
2010); Frantz Ghassan, 57 ECAB 349 (2006).
15

Supra notes 8, 9.

16

R.B., Docket No. 08-1662 (issued December 18, 2008); A.A., 59 ECAB 726 (2008); Donald R. Gervasi, 57
ECAB 281 (2005); Vanessa Young, 55 ECAB 575 (2004).
17

D.N., 59 ECAB 576 (2008); Richard E. Simpson, 55 ECAB 490 (2004).

18

See A.A., 59 ECAB 726 (2008); Melvin James, 55 ECAB 406 (2004).

19

Id.; see also Peter C. Belkind, 56 ECAB 580 (2005).

4

CONCLUSION
The Board finds that this case is not in posture for decision. The case is remanded for
further evidentiary development, to be followed by the issuance of a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 5, 2014 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: February 13, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

